DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.


Claim Objections

Claims 1, 7, 13, 17, 20, and 24 are objected to because of the following informalities:  

-- wherein different stages -- should be -- wherein the different stages -- in claim 1 line 4. Similar deficiency exists in claims 13 and 20.
-- heterogenous unit -- should be -- the heterogenous unit -- in claim 7 line 3. Similar deficiency exists in claims 17 and 24.
-- an artificial intelligent task -- should be -- the artificial intelligent task -- in claim 7 line 7. Similar deficiency exists in claims 17 and 24.
-- at a client side -- should be -- at the client side -- in claim 7 line 9. Similar deficiency exists in claims 17 and 24.
-- manage an accelerated computation task queue -- should be -- manage the accelerated computation task queue -- in claim 7 line 13. Similar deficiency exists in claims 17 and 24.
-- at a server side -- should be -- at the server side -- in claim 7 line 14-15. Similar deficiency exists in claims 17 and 24.

Appropriate correction is required.

Specification

The abstract of the disclosure is objected to because of the following minor informalities:
The language should not repeat information given in the title.
Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-25 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 8 recites “uniformly schedules”. Uniformly is not definite.
Claim 1 line 5 recites “analysis function unit service” and claim 2 recites “analysis function unit service is a progress”. It is unclear if the analysis function unit is a service or a progress/status.
Claim 1 lines 7-8 recites completing, …, by means of a hierarchical data flow without clearly reciting the different tier/hierarchy of the data flow.
Claim 2 lines 1-2 recite “a progress corresponding to a runtime context”. It is unclear progress of execution of sub-tasks or analysis task or both.
Claim 3 recites “streaming mode” without clearly reciting what is streaming mode and what is being streamed.
Claim 4 lines 5-6 recite “transmission of heterogeneous unit”. It is unclear what is being transmitted i.e. task, data, sub-task, or heterogeneous unit.
Claim 7 line 9 recites “manage a client side task context” without clearly reciting what constitute the “context” of client task, when the task is in the queue. Similar deficiency exist with respect to the server side “context” in claim 7.
Claim 7 lines 15-16 recites “kernel layer acceleration module block type driving management module…block driving data”. It is unclear what constitutes the kernel layer acceleration module block type driving management module and if the module is communicating data in blocks or particular component(block) within the module is communicating the data.
Claim 9 recites “artificial intelligent analysis task comprises a visual artificial intelligent reasoning task; the analysis function service corresponding to the visual artificial reasoning task comprises:… services”. It is unclear if the analysis task comprises the services or the analysis function comprises the services.
Claim 11 recites “global task state information” without clearly reciting what constitute the global states (i.e. waiting/ started/running/halted/completed, running/not running, resource available/not available).
Claim 12 recites “registered service set” without clearly reciting what are registered service set and if these are same or different from the analysis function unit service.

Claims 13 and 20 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13-16, 18-23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-6, 8-13-16, 18-23, and 25 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1
Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 8 recites a hardware framework system, which falls within the “machine” category of 35 U.S.C. § 101. Claim 20 recites device comprising heterogeneous units”, which also fall within the “machine/manufacture” statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i] 	A heterogeneous computing-based task processing method, applied to a work node including a plurality of heterogeneous units 
[ii]	breaking down an artificial intelligent analysis task into one stage or multiple stages of sub-tasks, wherein different stages of sub-tasks have different types, and one type of sub-tasks corresponds to one analysis function unit service; and 
[iii]	completing, by one or more analysis function unit services corresponding to the one stage or multiple stages of sub-tasks, the artificial intelligent analysis task by means of a hierarchical data flow, 
[iv]	wherein each analysis function unit service uniformly schedules a plurality of heterogeneous units to execute a corresponding sub-task.
			
	Step [ii] and [iv] of the independent claims recites “one or more analysis function unit services corresponding to the one stage or multiple stages of sub-tasks” and “schedules a plurality of heterogeneous units to execute a corresponding sub-task” respectively. Mapping of sub-task to corresponding function unit” as drafted in step [ii], involves a combination of observation, evaluation, judgement and opinion and resembles the abstract idea of Mental Process. “Schedules a plurality of heterogeneous units to execute a corresponding sub-task Scheduling of task on the execution units” as drafted” is equivalent to scheduling task on the processing unit. Such scheduling may be performed by human mind alone or with the aid of pen and paper and resembles the idea of “observation, evaluation, judgement, opinion, which is abstract idea of Mental Process. Memorandum, 84 Fed. Reg, 52.

Thus, claim 1 recites a judicial exception. For these same reasons, claim 13 and claim 20 recites judicial exception.


Step 2A, Prong Two
Because claims 1, 13 and 20 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites steps [i]-[iii]. Step [i] in preamble generally recites the overall method and associated technological environment and may not be considered inventive or providing improvement to the technology or technical field.  Step [ii] recites breaking down an artificial intelligent analysis task into one stage or multiple stages of sub-tasks, which is pre-solution activity and neither inventive or tied to any improvement as described in the specification. Similarly step [iv] recites “a hierarchical data flow”, which is also neither inventive nor provides improvement in technology or technical field. The specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. Thus, these additional claim elements, alone or in combination, do not integrate the judicial exception into a practical application. 
Therefore,  claims 1, 13 and 20 are directed to a judicial exception because claims 1, 13 and 20 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 13 and 20 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the additional claim elements, step [i] recites the general technological environment to implement a task processing method at high level of generality and may not be considered significant. Step [ii] recites “breaking down an artificial intelligent analysis task into one stage or multiple stages of sub-tasks”, which is insignificant pre-solution activity and may not impose meaningful limitations to the abstract idea. Similar, step [iv] of “completing the task” is considered insignificant post-solution activity and is a well-understood, routine and conventional activity.
Further, the Specification does not provide additional details that would distinguish the recited steps from generic implementation in the combination. These limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. It has been recognized by court that receiving, processing, and storing data as well as receiving or 
transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 13 and 20 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2-6, 8-12, 14-16, 18-23 and 25 do not add meaningful limitations to the abstract idea because they either further describe another abstract idea and/or technological environment to implement the abstract idea and/or insignificant pre/post solution activity and may not make abstract idea patentable. 
Therefore, the claim(s) 1-6, 8-16, 18-23 and 25 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-16, 18-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2017/0255496 A1, hereafter Deng)  in view of Rhoads (US 2018/0248995).

Deng was cited in the IDS filed on 05/29/2021.

As per claim 1, Deng teaches the invention substantially as claimed including a heterogeneous computing-based task processing method ([0008] method, scheduling, task, distributed heterogeneous system), applied to a work node including a plurality of heterogeneous units ([0148] fig. 8 apparatus 80 working node [0159] fig. 9), which comprises steps of: 
breaking down an artificial intelligent analysis task into one stage or multiple stages of sub-tasks ([0005] task, divided into multiple sub-task, each subtask, separately, executed, CPU, GPU [0008] data flow task, preprocessing, classifying, allocating, determining), wherein different stages of sub-tasks have different types ([0008] classifying the sub-tasks, cpu task group, GPU task group, to be determined task group; data flow task, preprocessing, classifying, allocating, determining), and one type of sub-tasks corresponds to one analysis function unit service ([0008] first subtask, CPU/GPU/to-be-determined task group, CPU/GPU, working node, executes, subtask, duration of executing subtask [0009] classifying the subtask, indication information, duration [0010] classifying the subtask, duration ratio, threshold [0081] subtask, grouping, static characteristics, specification on each subtask, filter operation subtask, @CPU task group [0154] fig. 8 data flow task, preprocessing-preprocessing unit 81, classifying-classification unit 82, allocating - allocation unit 83, determining - determination unit 84);  and 
completing, by one or more analysis function unit services corresponding to the one stage or multiple stages of sub-tasks ([0005] each subtask, separately executed, by CPU/GPU [0160] subtask is executed, running duration of the first task [0154] fig. 8 data flow task, preprocessing-preprocessing unit 81, classifying-classification unit 82, allocating - allocation unit 83, determining - determination unit 84), the artificial intelligent analysis task by means of a hierarchical data flow ( [0008] data flow task, preprocessing, classifying, allocating, determining fig. 8), wherein each analysis function unit service uniformly schedules a plurality of heterogeneous units to execute a corresponding sub-task ([0002] scheduling data flow task [0005] subtasks, appropriately scheduled, each subtask, separately executed, by CPU/GPU [0036] subtask scheduled, CPU/GPU [0051] fig. 3 scheduling subtask [0117] scheduling data flow task [0154] fig. 8 data flow task, preprocessing-preprocessing unit 81, classifying-classification unit 82, allocating - allocation unit 83, determining - determination unit 84 [0022] static/dynamic scheduling [0182] allocate, M/N  subtask, M CPU/ N GPU ).  

Deng doesn’t specifically teach artificial intelligent analysis task.

Rhoads, however, teaches artificial intelligent analysis task ([0717] software modules, performing different function, artificial intelligence system, inferences, conclusion and other determinations).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Deng with the teachings of Rhoads of performing inferences, conclusion and determination using artificial intelligence to improve efficiency and allow artificial intelligent analysis task to the method of Deng as in the instant invention.



As per claim 2, Deng teaches wherein each analysis function unit service is a progress corresponding to a runtime context  ([0154] fig. 8 data flow task, preprocessing-preprocessing unit 81, classifying-classification unit 82, allocating - allocation unit 83, determining - determination unit 84).  

As per claim 3, Deng teaches wherein the multiple stages of sub-tasks are executed by the same heterogeneous unit in a streaming mode or by at least two heterogeneous units in a streaming mode ([0005] each subtask, separately executed, by CPU/GPU [0154] fig. 8 data flow task, preprocessing-preprocessing unit 81, classifying-classification unit 82, allocating - allocation unit 83, determining - determination unit 84 ).

As per claim 4. Deng teaches wherein the work node implements the following characteristics through a standard Software Shell and a standard Hardware Shell ([0117] fig. 10 apparatus, working node [0188] implemented by computer software): 
unified memory of a single work node (fig. 10 apparatus 100 processor 101 memory 102); 
concurrent support to a multitask progress of a single heterogeneous unit (fig. 8 [0154] fig. 8 data flow task, preprocessing-preprocessing unit 81, classifying-classification unit 82, allocating - allocation unit 83, determining - determination unit 84; apparatus 80 heterogenous units); 
Remote Direct Memory Access (RDMA) between heterogeneous units ([0190] communication connection, direct interface/indirect, apparatus or units, [0008] method, scheduling, task, distributed heterogeneous system) ; and 
concurrent computation and transmission of heterogeneous units ([0190] communication connection, direct interface/indirect, apparatus or units).  

Rhoads teaches remaining claim elements of concurrent support to a multitask progress of a single heterogeneous unit ([0248] concurrent processing);  Remote Direct Memory Access (RDMA) ([0084] remote data, interface [0675] information, obtained, remote data storage), concurrent computation ([0248] concurrent processing).


As per claim 5, Deng teaches wherein data flow interaction is implemented between different analysis function unit services via a RDMA memory service provided by a Hardware Abstraction Layer (HAL) ([0117] fig. 10 apparatus, working node [0188] implemented by computer software/hardware [0003] data flow, continuity, real-time performance fig. 8 processing unit-classification unit-allocation unit-determining unit [0190] communication, connections, interfaces).  
Rhoads teaches remaining claim elements of RDMA memory services ([0084] remote data, interface [0675] information, obtained, remote data storage).

As per claim 6, Deng teaches wherein each analysis function unit service records a snapshot of a running result of a corresponding sub-task ([0012] recording execution log information of the first subtask into performance database, running duration, subtask [0160] fig 9 recording unit 85, record, execution log, data volume, waiting duration, running platform). 

As per claim 8, Deng teaches wherein the heterogeneous unit comprises at least one of: 
a Central Processing Unit (CPU), a Graphics Processing Unit (GPU), a Field-Programmable Gate array (FPGA) and an Application Specific Integrated Circuit (ASIC) ([0004] GPU, FPGA [0005] CPU).  

As per claim 9, Rhoads teaches wherein the artificial intelligent analysis task comprises a visual artificial intelligent reasoning task ([0717] artificial intelligence [0752] video data ); 
the analysis function unit service corresponding to the visual artificial intelligent reasoning task comprises ([0065] analyzing visual surrounding ): 
a video image format decoding service ([0751] video, content, discerned [0201] barcode decoding), an image target detection service ([0270] image processing operations [0301] foregoing operations, CPU/GPU [0375] allocation, resources, image processing operation, CPU/GPU), an image target tracking ([0415] resource tracking [0412] resource budget, allocation, threshold is reached) and optimal selection service ([0232] selection of service, optimal) and a target feature value extraction service ([0101] feature extraction ).  

As per claim 10, Deng teaches wherein before the step of breaking down the artificial intelligent analysis task into one stage or multiple stages of sub-tasks ([0005] task, divided into multiple sub-task, each subtask, separately, executed, CPU, GPU [0008] data flow task, preprocessing, classifying, allocating, determining ), the method further comprises: 
determining that local resources of the work node satisfy execution requirements of the artificial intelligent analysis task ([0091] subtask, require, more GPU resources than available GPU resources).  
Rhoads teaches remaining claim elements of artificial intelligent analysis task ([0717] software modules, performing different function, artificial intelligence system, inferences, conclusion and other determinations).
As per claim 11, Deng teaches wherein a cluster consisting of a plurality of work nodes is deployed with a global scheduling module ( [0035] fig. 1 working nodes 13 CPU 11 GPU 12 [0036] fig. 8 allocation unit 83 fig. 5 allocate subtasks to working nodes), and global task state information is stored in the cluster (fig. 5 record execution log information, performance database, subtask, running/waiting duration, CPU/GPU 205); and the method further comprises: 
submitting, when the work node determines that the local resources are not able to satisfy the execution requirements of the artificial intelligent analysis task ([0091] if subtask, require, more GPU resources than available GPU resources fig. 5 adjust quantity of subtask in the working nodes 207), the artificial intelligent analysis task to the global scheduling module of the cluster (fig. 5 allocate subtasks to working nodes), where the global scheduling module determines a work node for executing the artificial intelligent analysis task by inquiring the global task state information (fig. 5 allocate subtasks to working nodes [0091] working node, all working nodes, GPU nodes, largest quantity of task, selected, allocation fig. 5 record execution log information, performance database, subtask, running/waiting duration, CPU/GPU 205 adjust quantity of subtask in the working nodes 207).  

Rhoads teaches remaining claim elements of artificial intelligent analysis task ([0717] software modules, performing different function, artificial intelligence system, inferences, conclusion and other determinations).

As per claim 12, Deng teaches wherein the step of breaking down the artificial intelligent analysis task into one stage or multiple stages of sub-tasks comprises ([0005] task, divided into multiple sub-task, each subtask, separately, executed, CPU, GPU [0008] data flow task, preprocessing, classifying, allocating, determining): 
determining, according to a type of the artificial intelligent analysis task, information of a registered service set corresponding to the type ([0008] CPU task group, GPU task groups [0154] fig. 8 data flow task, preprocessing-preprocessing unit 81, classifying-classification unit 82, allocating - allocation unit 83, determining - determination unit 84); and 
breaking down the artificial intelligent analysis task into one stage or multiple stages of sub-tasks according to the information of the registered service set ([0005] task, divided into multiple sub-task, each subtask, separately, executed, CPU, GPU [0008] data flow task, preprocessing, classifying, allocating, determining ), wherein each stage of sub-tasks corresponds to an analysis function unit service ([0008] CPU/GPU task group data flow task, preprocessing, classifying, allocating, determining).  

Rhoads teaches remaining claim elements of artificial intelligent analysis task ([0717] software modules, performing different function, artificial intelligence system, inferences, conclusion and other determinations).


Claim 13 recites a software and hardware framework system for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 14 recites a system for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 15 recites a system for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 16 recites a system for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 18 recites a system for elements of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites a system for elements of claim 11. Therefore, it is rejected for the same rational.
 


Claim 20 recites a processing device, comprising: a heterogeneous computation management module (Deng [0088]) for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 21 recites the device for claim 2. Therefore, it is rejected for the same rational.
Claim 22 recites the device for claim 4. Therefore, it is rejected for the same rational.
Claim 23 recites the device for claim 5. Therefore, it is rejected for the same rational.
Claim 25 recites the device for claim 8. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Allowable Subject Matter

Claims 7, 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bernardin; James et al. (US-20080313345-A1) teach adaptive polling.
Gupta; Shekhar et al. (US-20170017521-A1) teach dynamically adaptive, resource aware system and method for scheduling.
Kim; Wooyoung et al. (US-20100251257-A1) teach  method and system to perform load balancing of a task-based multi-threaded application. 
Wang; Chao et al. (US-20170277654-A1) teach method and apparatus for task scheduling on heterogeneous multi-core reconfigurable computing platform. 
Zhao; Junping et al. (US-20200174840-A1) teach dynamic composition of data pipeline in accelerator-as-a-service computing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        



























EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Pursuant to MPEP 606.01, the title has been amended to read:
-- A DISTRIBUTED PARALLEL PROCESSING SYSTEM HAVING JOBS PROCESSED BY NODES BASED ON AUTHENTICATION USING UNIQUE IDENTIFICATION OF DATA 


Authorization for this examiner’s amendment was given in a telephone interview with J. Anderson, Reg. No. 58,706 on 02/21/2017.

This listing of claims will replace all prior versions and listings of claims in the application: 
Please amend the claims  1, 2, 7, 14 as following:

1.	(Currently Amended) An apparatus comprising:
a computer system having a processor, memory and network interface, wherein said computer system is adapted to perform operations online over a computer network through the network interface and offline off of the computer network; 
		a virtual machine (VM) base image database integral with said computer system;
		a VM image generator integral with said computer system and communicatively coupled to the VM base image database, wherein the VM image generator is configured to generate permutations offline of different software stacks to build in the VM base image database a corpus of possible VMs which are capable of running on a cloud service provider;
		an energy profiler integral with said computer system and communicatively coupled to the VM base image database, wherein the energy profiler is configured to generate energy profiles offline of each permutation in the VM base image database under different operating conditions;
		an energy profile database integral with said computer system and communicatively coupled to the energy profiler, wherein the energy profile database is populated with the energy profiles generated by the energy profiler, and wherein the energy profile database is configured such that it is only accessible to components that reside below a VM level and is not accessible to entities in a cloud environment; and
		a monitor integral with said computer system and configured to monitor side-channel energy patterns at the VM level and to compare, for each VM operating on the cloud service provider, the energy pattern of the operating VM with the operating VMs corresponding energy profiles stored in the energy profile database, and further configured to trigger a self-cleansing cycle every t minutes, wherein t is a finite period of time greater than two, and to trigger [[a]] the self-cleansing cycle when a given real-time energy pattern deviates from all of its corresponding energy profiles by a predetermined threshold amount.
2.	(Cancelled)
3.	(Cancelled) 

Reasons for Allowance
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 06/01/2017 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Lee et al (US Publication No. 2016/0,077,539 A1) teaches profiling based energy aware recommendation apparatus and method for cloud platform including collecting usage data of a cloud node over predetermined intervals of time, generating and storing an energy usage profile for each node by using the collected usage data, acquiring real-time usage data from the cloud node, and comparing the real-time usage data with the generated energy usage profile so as to calculate a recommendation value. 

Kushida et al. (US Publication No. 2013/0,024,573 A1) teaches scalable and efficient management of virtual appliance in a cloud including composite image store comprising plurality of base VM images created by the composite image manager/VM request handler on VM request and further configuring new compute node with VM comprising specific requested software stack with additional different functionalities.

Canzanese et al. (US Publication No. 2015/0,295,945 A1) teaches multi-channel change-point malware detection including linear discriminant analysis (LDA) for feature extraction, multi-channel change-point detection algorithms to infer malware execution, and a data fusion center (DFC) to combine local decisions into a host-wide diagnosis using sensors that monitor the status of a host computer being monitored for malware, and restoring the VM to clean state.  

The combination of prior art of record does not expressly teach or render obvious the limitations of "energy profile database is configured to be accessible only to the components that reside below a VM layer and not accessible to entities in a cloud environment and comparing the energy patterns for each VM operating on the cloud with the stored energy profiles and trigger a self-cleansing cycle when real-time energy patterns deviate from its corresponding profile by a predetermined threshold amount and also at an interval greater than 2 minutes”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 8 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU GHAFFARI/
Primary Examiner, Art Unit 2195